Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   March 16, 2022

The Court of Appeals hereby passes the following order:

A22D0282. EDWARD T. RIDLEY v. COLUMBIAN LIFE INSURANCE.

       Edward T. Ridley filed a civil action against Columbian Life Insurance. On

January 11, 2022, the trial court dismissed the case for lack of prosecution. On

February 22, 2022, Ridley filed the instant application for discretionary appeal

seeking review of the dismissal order.1 We lack jurisdiction.

       An application for discretionary review must be filed within 30 days of entry

of the order or judgment to be appealed. See OCGA § 5-6-35 (d). Compliance with

this statutory deadline is an absolute requirement to confer jurisdiction in this Court,

and the untimely filing of a discretionary application requires its dismissal. See Gable

v. State, 290 Ga. 81, 82 (2) (a) (720 SE2d 170) (2011). Ridley’s application was

untimely, as it was filed 42 days after entry of the order he seeks to appeal.




       1
         Ridley states that he did not receive the trial court order dismissing his action
until February 8, 2022. If his right to timely seek appellate review was frustrated due
to a trial court error, his remedy is to petition the trial court to vacate and re-enter the
order at issue in the manner described in Cambron v. Canal Ins. Co., 246 Ga. 147,
148-149 (1) (269 SE2d 426) (1980).
Accordingly, this application is hereby DISMISSED.


                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     03/16/2022
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.